
	

113 HRES 165 IH: Supporting the goals of Golf Day in America and congratulating the communities of Pittsford and Rochester, New York, which are hosting the Ladies Professional Golf Association and the Professional Golf Association Championships in 2013.
U.S. House of Representatives
2013-04-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		1st Session
		H. RES. 165
		IN THE HOUSE OF REPRESENTATIVES
		
			April 16, 2013
			Ms. Slaughter
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Supporting the goals of Golf Day in America
		  and congratulating the communities of Pittsford and Rochester, New York, which
		  are hosting the Ladies Professional Golf Association and the Professional Golf
		  Association Championships in 2013.
	
	
		Whereas April 16, 2013, is celebrated as Golf Day in
			 America;
		Whereas New York State continues to grow every year as a
			 premier destination for golfers from across the world seeking the chance to
			 play some of its challenging golf courses;
		Whereas the Rochester area in New York State will host two
			 of the biggest championships in men’s and women’s professional golf during the
			 summer of 2013;
		Whereas Locust Hill Country Club in Pittsford, New York,
			 will host the Wegmans Ladies Professional Golf Association (LPGA) Championship
			 June 3–9, 2013;
		Whereas Locust Hill Country Club has played host to the
			 LPGA Championship for over 35 years, beginning in 1977;
		Whereas the LPGA will donate 100 percent of the proceeds
			 from the Wegmans LPGA Championship to benefit the United Way’s Graduation is
			 the Goal program which aids evidence-based programs that show promise in
			 delivering on the Graduation is the Goal mission;
		Whereas the LPGA has distributed proceeds from the
			 tournament to over 15 local United Way agencies, including the Rochester
			 Hearing and Speech Center, Girl Scouts of Western New York, Family Resource
			 Centers of Crestwood Children’s Center, Urban League, YMCA, and Boys and Girls
			 Club;
		Whereas Oak Hill Country Club in Rochester, New York, will
			 host the 95th Professional Golf Association (PGA) Championship August 8–11,
			 2013;
		Whereas Oak Hill Country Club has earned a reputation as
			 one of the elite golf courses in New York State, as well as around the world,
			 by hosting 10 professional and amateur tournaments since 1949, the only course
			 to hold such a distinction;
		Whereas the PGA is supporting local charities and helping
			 community organizations in conjunction with Oak Hill and its partners during
			 the PGA Championship, including supporting more than 80 charities, conducting a
			 youth clinic, founding Reach for the Green, and committing $75,000 to enable
			 Rochester City School District children to attend college;
		Whereas the PGA and its partners have created the H.O.P.E.
			 (Helping Our Patriots Everywhere) program, a 5-week program designed to
			 introduce veterans with disabilities to the game of golf to enhance their
			 mental, social, physical, and emotional well-being; and
		Whereas LPGA and PGA tournaments bolster local economies
			 as well as promote the game of golf, which will contribute more than $1 billion
			 dollars to the overall New York State economy, support over 50,000 jobs across
			 the many areas of the golf industry, including over 1,100 golf-related
			 businesses in the State, and generates millions of dollars in hospitality and
			 tourism from non-local spectators visiting the greater Rochester area: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)supports the goals of Golf Day in
			 America;
			(2)congratulates the communities of Pittsford
			 and Rochester, New York, which are hosting the Ladies Professional Golf
			 Association and the Professional Golf Association Championships in 2013;
			 and
			(3)recognizes the Ladies Professional Golf
			 Association, the Professional Golf Association, and the communities of
			 Pittsford and Rochester for their dedication to the region and their support of
			 the local economy.
			
